Exhibit 10.1

DC INDUSTRIAL LIQUIDATING TRUST

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

AGREEMENT AND DECLARATION OF TRUST

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST
(this “Amendment”) is effective as of September 19, 2016 by and among Dwight L.
Merriman III, Marshall M. Burton and Stanley A. Moore (collectively, and
including any successors thereto, the “Trustees”).

WHEREAS, DC Industrial Liquidating Trust, a Maryland statutory trust (the
“Trust”), adopted an Amended and Restated Agreement and Declaration of Trust
(the “Original Trust Agreement”) as of November 3, 2015;

WHEREAS, the Original Trust Agreement provides that, subject to certain
exceptions, the Beneficial Interest of a Beneficiary may not be transferred
other than by will, intestate succession or operation of law;

WHEREAS, the Trustees wish to amend the Original Trust Agreement to clarify
that, upon the consent of the Trust, the title of the Beneficial Interest of a
Beneficiary may be changed from joint tenancy to sole ownership or from sole
ownership to joint tenancy with a spouse or domestic partner;

WHEREAS, the Original Trust Agreement provides that the Trustees may amend the
Original Trust Agreement without a vote of Beneficiaries to facilitate the
transferability by Beneficiaries of Trust Units, subject to the ability of the
Trust to remain eligible for relief from the registration and reporting
requirements under the Exchange Act; and

WHEREAS, capitalized terms used by not defined in the Amendment have the meaning
set forth in the Original Trust Agreement.

NOW, THEREFORE, the Trustees agree as follows:

1.     Section 3.3 of the Original Trust Agreement is hereby amended by
inserting after the first sentence thereof “; and provided further that, upon
the written consent of the Trust, which consent may be withheld by the Trust in
its sole discretion, the title of all or any part of the Beneficial Interest of
a Beneficiary may be changed from joint tenancy to sole ownership or from sole
ownership to joint tenancy with a spouse or domestic partner.”

2.     Except as expressly provided herein, the terms and conditions of the
Original Trust Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

3.     If any provision of this Amendment, or the application of such provision
to any Person or circumstance, shall be held invalid, the remainder of this
Amendment, or the application of such provision to Persons or circumstances
other than those to which it is held invalid, shall not be affected thereby.

4.     This Amendment may be executed in any number of counterparts, each of
which shall be an original, but such counterparts shall together constitute one
and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Trustees herein have executed this
Amendment, effective this 19th day of September, 2016.

 

THE TRUSTEES:

/s/ Dwight L. Merriman III

Name: Dwight L. Merriman III

/s/ Marshall M. Burton

Name: Marshall M. Burton

/s/ Stanley A Moore

Name: Stanley A. Moore